 



Exhibit 10(am) – Non-Employee Director Compensation

Non-Employee Director Compensation

Currently, compensation of directors who are not salaried employees of Avatar is
$32,500 per annum. A member of the Executive Committee who is not a salaried
employee of Avatar receives a retainer of $2,000 per annum. Members and Chairman
of the Audit Committee receive additional compensation of $12,000 and $14,000
per annum, respectively. Members and the Chairman of the Nominating and
Corporate Governance Committee receive additional compensation of $4,000 and
$7,000, respectively. Members and the Chairman of the Compensation Committee
receive additional compensation of $4,000 and $5,000 per annum, respectively.

